PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,643,121
Issue Date: 2020 May 05
Application No. 15/410,547
Filing or 371(c) Date: 19 Jan 2017
Attorney Docket No. 45288-8027001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT AFTER ISSUANCE PURSUANT TO 37 C.F.R. § 1.705” filed July 6, 2020, requesting that the Office correct the patent term adjustment (PTA) from 576 days to 609 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On May 5, 2020, the Office determined that patentee was entitled to 576 days of PTA. 

On Monday, July 6, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 609 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 609 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 506 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 506 days under 37 CFR 1.703(a)(2), beginning March 20, 2018, the day after the date that is fourteen months after the date the application was filed and ending August 7, 2019, the date a non-final Office action was mailed
“B” Delay 
  
Patentee and the Office are in agreement regarding the 107 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1203 days, which is the number of days beginning January 19, 2017, the date the application was filed, and ending May 5, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days.  No request for continued examination (RCE) was filed.
 
The number of days beginning on filing date (January 19, 2017) and ending on the date three years after the filing date (January 19, 2020) is 1096 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1203 days) is 1203 days, which exceeds three years (1096 days) by 107 days.  Therefore, the period of “B” delay is 107 days. The “B” period runs from the day after the date three years after the date the application was filed, January 20, 2020, to the date the application issued as a patent, May 5, 2020.


“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

 Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 


Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 0 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
A 4 day period pursuant to 37 CFR 1.704(c)(10) for the filing of an amendment or other paper after a notice of allowance has been mailed or given, beginning March 30, 2020, 2019 the date amendment or other paper after notice of allowance was mailed and ending 


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
506 + 107 + 0 – 0 – 4 =  609 days

Patentee’s Calculation:

506 + 107 + 0 – 0 – 4 =  609 days

CONCLUSION

The Office affirms that patentee is entitled to six hundred nine (609) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 506 + 107 + 0 – 0 – 4 =  609 days.  

Receipt of the petition fee required by 37 CFR 1.18(e) is acknowledged.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by six hundred nine (609) days.





/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction